Citation Nr: 1638796	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  06-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988 and from June 1989 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded this case to the Agency of Original Jurisdiction (AOJ) in May 2010 and November 2011.  The Board denied his claim in September 2012.  The Veteran appealed this case to the U. S. Court of Appeals for Veterans Claims (Court), and in a September 2013 Order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's September 2012 denial, and remanded the matter to the Board for development consistent with the Joint Motion.  The Board remanded this case again in August 2014, April 2015, and November 2015.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's acquired psychiatric disorder was caused his service connected disabilities.


CONCLUSION OF LAW

The criteria for an award of service connection for an acquired psychiatric disorder, as secondary to service connected disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations for this issue.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303 (b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Previously, the Veteran was afforded multiple VA examinations in September 2014, June 2015, and December 2015.  However, as addressed in prior decisions of the Board, these have been deemed inadequate on the issue of secondary service connection.  

Accordingly, the Board obtained a VHA opinion in July 2016.  In that opinion, the VHA examiner concluded that the Veteran's acquired psychiatric disorder-unspecified depression- is at least as likely as not proximately due to or the result of his service-connected disabilities, specifically, (1) status post resection of lymph node, right neck, with residual painful paresthesias over scar, and (2) tinnitus, explaining that these conditions are well known to cause depression and other and other mental illnesses, based on several studies.  The Board finds the July 2016 VHA opinion to be competent and probative on the issue of secondary service connection.  As there is no competent evidence against the Veteran's claim, the Board finds that the preponderance of the evidence is in favor of an award of service connection. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


